United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-41148
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JESUS JAVIER VEGA-OLVERA,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:99-CR-201-ALL
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing Jesus Javier Vega-

Olivera has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Our

independent review of the brief, Vega-Olivera’s response, and the

record discloses no nonfrivolous issues for appeal.      Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities, and the appeal is DISMISSED.       See 5TH

CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.